Title: To Thomas Jefferson from William Short, 24 August 1798
From: Short, William
To: Jefferson, Thomas


          
            Dear Sir
            Paris Aug. 24. 1798
          
          I have already had the pleasure of acknowleging by Mr Gerry the original & duplicate of your friendly favor of May 1. last—the two preceding which you had been so kind as to write me in the year 97—you had then had the acknowlegement of in mine of Dec. 27. 97. & Jan. 23. 98.—Mine which I have since had the pleasure of addressing you were dated Feb. 27. April 15. & Aug. 6.—Between the two last I did not write because I was constantly under the idea that I should arrive in America as soon as any letter I could write. My last will have informed you before you will recieve the present how I came to postpone my voyage at the eve of embarking. I could have wished much to have made that voyage before adopting a measure which will necessarily render it more difficult hereafter, & regret sincerely at present not having accomplished it in 96 & 97. as I had intended—& which I should certainly have done notwithstanding every obstacle, if I could have foreseen events.—The idea of having been so long absent from my country without interruption, so as to have in some degree the appearance of being a stranger to it is disagreeable beyond any thing I had concieved—It makes me sometimes regret having not continued in my place at the Hague—A residence there, though much less convenient & agreeable than here, would have been compatible with the situation & affairs of  my friend; & I should on the whole I think, prefer the inconvenience of transferring our residence there, to the disagreeable idea of appearing a stranger to my country—& for this reason alone, for I have no disposition otherwise to enter again into public life—The time I was employed in it, was in a manner so precarious, so painful in many respects & so unjust at last, after having done every thing in my power, & after having recieved the most flattering compliments on my zeal, talents &c. &c—that it was well adapted to drive off any desire I might have had to have continued—The more I reflect on the conduct of the person then at the head of the Government the more I consider it weak, vacillating, & ignorant as to foreign affairs—the more I consider it a misfortune for his reputation, & what is still more important, a misfortune for his country that he had not retired four years sooner—It is possible however & even probable that I may be mistaken, for I do not know that I have found any body who blames him precisely on the same points or on the same principles that I do—Be it as it may I feel a full conviction that if he had been possessed of a proper knowlege of European affairs, or would have listened to those who were, & had preserved a dignified uniformity in his conduct as to those affairs, he might have avoided the debasing difficulties into which his country was drawn & which hurried him from bad to worse, until he had shewn to all the belligerent powers equally one after another that they might treat his country with injustice & contempt.—But I am getting into the chapter of politics, & which I have for a long time past endeavored to avoid on all occasions—To return to myself & my private affairs; I mentioned to you in my last what I had before then, for the reasons there mentioned, abstained from communicating, my intention of associating myself to a partner for life—particular considerations which have induced us to postpone the accomplishment of this purpose hitherto have equally induced us to avoid making it known generally, & I therefore request you to consider this as between ourselves for the present—The moment that these considerations shall cease I will not fail to communicate it—In the mean time my friend begs me to recall her to your recollection & to assure you how much she is flattered by the kind & friendly expressions of your letter.—We have just read the travels of her relation in America & dwelt on that part wch. relates to Monticello, & where she considered herself as it were in my paternal habitation—these travels have not yet been published here—they are now printing—the five first volumes only are struck off—they will be eight in all—I fear they will be too voluminous & too minutious for the greater number of readers—there is a great degree of candor & moderation throughout which must command confidence as to the veracity  of the author—& this is a great point, more particularly in an author of travels.—
          The object of my voyage as I informed you was principally to arrange my affairs & place them in some stable & secure form—& particularly to endeavor to convert them into an advantageous & profitable landed estate—one which would offer at all times a safe & solid retreat from the storms of this world—my friend who is mildness & prudence combined had consented to this voyage, on my earnest representations, under the solemn engagement which I took to return in the spring—In proportion as my departure was retarded, & as the cloud thickened in America it became less probable that I should be able to realize my plan in the time first proposed, wch. added to the other considerations mentioned, induced me to change it—This however was not without mixture, for my desire to see my native country from which nothing can ever estrange me, remains in all its force—I hope & trust too that the time will come when it will be more agreeable to be seen, when the present rage of party-spirit will have subsided, & when all honest & true Americans will be just towards each other, notwithstanding any shades of opinion which may distinguish them on foreign subjects.—I hope one great cause will be removed by the steps which this Government has lately taken, which shew that they do not wish for war with the U.S.—I do not enter into what has preceded for some time past—there has been on both sides ill will & ill management—I see several ways in which the U.S. might have avoided a great deal of insult & injury—in which they might have gained ground in the world instead of losing it—I was almost induced at different times to draw up a memoire on the subject & send it to the Prest.—but an aversion to the appearance of officiousness on one hand, & an apprehension that my situation might prevent confidence in the moyens I should have proposed, induced me always to decline it, notwithstanding the conviction I felt on the subject—I have accordingly remained, as I still do, quite a stranger to politics, with however my most ardent wishes for the happiness tranquillity & prosperity of my country, which now depend on them so far as relates to their demélés with this Government—Mr. Gerry received in time to carry out with him, the arrèté as to their cruisers in our hemisphere—On my return here after his departure I found that Dr Logan had arrived & as it appeared merely on his own ground, in order to endeavor to ward off the impending blow—I have seen him but once—he seems a true friend to his country & to be pushing with great zeal to prevail on this government to take some measure which may calm the public mind in America—I learn that he is well recieved & that the singularity of his  mission has obtained attention—& that the embargo which had been put on our vessels is removed—I write this letter to go by him, as he has promised to take charge of it, & will set out in a day or two—We at present stand on the footing of other neutral powers, & there is reason to believe that they have determined here to change the system adopted some time ago as to them—It is easy to demonstrate that that system so far from injuring the British commerce, is on the contrary comparatively beneficial; & injurious only to the neutral powers & to France herself—this evil then will find its remedy by the joint operations of the parties injured, & by the operation of reason & reflexion. It depends at present on our government to get things if not absolutely right, at least to avoid great evil—much will depend on the manner of renewing the negotiation, & the person or persons employed—If it should be offered to you my dear Sir & you should decline it, you would have great reproaches to make to yourself & so would your friends & your country—I have good reason to believe that this was done last year—It is probably known to few—& I hope will not be known, for you would be blamed by all the friends to peace & good will between the two countries, on both sides of the Atlantic—In such cases one has hardly a right to consult one’s own personal situation, risk or feelings—The prospect is much less gloomy at present, & on the whole I have little hope, that the same offer will be again made, for a variety of reasons; otherwise I should press you on the subject even to importunity—I never turn my views back to the year 94, when it was reported that you were coming here, without deploring with bitterness that that event had not taken place—Never no never my dear Sir, would greater good have been in the power of an individual, or more evil avoided—I do not know whether it was really question of your coming here, or whether it was meer report at that time—If it had taken place how differently would our affairs have been arranged with Spain—we might most unquestionably have been now carrying on a lawful commerce with her West-India Islands—with the Floridas—with the Philippines—& perhaps even with all her other possessions—& I do believe that we should have avoided all the losses, or almost all, that our commerce has been since recieving from the spoliations of the French cruisers—It would require time to develope all this, & it would be now useless, I therefore avoid it.——If this mission should be offered to Mr. Gerry alone I have good reason to believe he would accept it—There are few persons I understood from him with whom he would consent again to act jointly, & that I was one of those few—He concieved that if I had been one of the three last year, a great deal of evil would have been avoided,—& when I consider the necessity of one of a commission at least, understanding the  usages & particularly the language of the country where they are sent, & of those with whom they are to treat I may without vanity suppose I should have been of use—The inconvenience as to language in such cases must have been well understood by the President, & of course I imagine he must have had some particular reason for appointing one of those he did, or for not appointing one who stood in the circumstances of experience & knowlege of this country in which I did—otherwise it is reasonable to suppose he would have turned his views towards me in the present scarcity of that kind of experience—It is possible however he had forgotten that I existed or did not know where I might be found—It is certain I did not expect any such appointment & did not know that any would be made until I heard the commission of the three named—Mr. Gerry wished me much to continue my voyage, because he thought my presence there would be of use, in the case of an intention to renew the negotiation—He told me it was his opinion & that he should press on the Prest. that I was the person who ought to be employed—I know not what effect my having not continued the voyage may have had on him—nor did I chuse to dwell on the matter—but sure I am that it ought to be far from being an objection—I am sure I should do as well, & probably much better than if I had made the voyage—As to my part I had rather in such a case be joined in a commission with others than be employed alone—& I think it certain that if a proper commission properly formed were to be sent, the business would be soon advantageously settled for the U.S. & to the satisfaction of all parties.—I have no idea however that the Prest. will be induced to think of me, as I have no kind of communication with him for ten years back, & as I suppose of course, I pass with him for a Jacobin &c &c. as it is probable I did or do with others for an Aristocrat, Royalist & God knows what—This is the fate of all moderate people in time of parties, & who pretend to judge of the merits of each question, & without regard to any party—They are sure to find themselves passed & repassed at different times & in all the different tacks that are taken—It is a curious thing for me to reflect on the squeamishness of the late Prest. in ‘92. (who was afraid of the company that a foreign minister shd. keep & of the simple chit chat conversation he should hold, lest it should displease the foreign agent of a foreign power) & compare that state of his mind with his last will & dying speech made in 96.—& yet such is the way of the world, that this man will go down to posterity as a great General, a disinterested patriot, a firm & enlightened statesman—As to the two former I am not a competent judge—but the last four years of his administration, render it impossible for an impartial & examining mind to subscribe to his reputation as a statesman of that high order, notwithstanding he possesses certainly  many of those requisites which enable one man to take & keep an higher station than others, & to inspire such a degree of respect as in many cases may supply the place of abilities, & be used as a substitute for them—& this is often one of the most essential secrets of those who pass for great men & great statesmen——But enough of useless digression.—
          The chapter of my private affairs which you are so good as to take under your care, is more agreeable & at the same time more useful for me to dwell on. I shall have other funds hereafter to add to those already under your friendly direction—my intention is, & particularly if the danger of war should subside to vest in America whatever I shall have disponible—I consider vestments there as the best & securest—my only doubt is in what to make those vestments—there appear to me to be a mixture of advantages & disadvantages, in both real & personal effects—The funds are undoubtedly the best as to revenue, when one is so far removed as I am & probably shall necessarily be for some time—but funds do not appear to me so solid, as lands where the title is clear & undisputed—the management however of these must be attended with great inconvenience at such a distance—for I observe even in this country where lands are leased out, & more especially when they lye in those parts where the tenants are poor & rent in part produce, the distance of the proprietor makes a difference, in the revenue he really recieves, beyond all imagination—I shd. imagine it would be still worse with lands in our country—but the certainty of the gradual rise in the price of lands if purchased with judgement, would compensate in the long run the present modicity of revenue.—I should be much obliged to you my dear Sir, to take information so far as you can do it without too much trouble or inconvenience, & communicate to me your ideas on the most advantageous mode of vesting cash in lands of the U.S: & which of the States—I should be glad to have the information as well with respect to small sums, say ten or fifteen thousand dollars, as any larger sums—It is possible I might be joined by others, if some good & sure prospect offered for making one or more vestments—In such a case I suppose some new country would offer the best resource; such as the back parts of N. York, Pennsylvania—or the Western waters—the two former particularly, because those countries are limited & of course the population must increase in a greater degree being in some measure confined to them, than on the Western waters, where there are no limits, & where of course the population must be dispersed for ages to come—I should long ago have written to my brother on the subject & joined him in some purchase there, if I had not feared that his imagination was apt to decieve him & draw him into false speculations—I learn however from others & I learn with great pleasure that he has succeeded in his purchases—though  it was a bold & adventurous thing in a young & unexperienced man to sell his whole patrimony & place it on a new ground, & there where the titles were so unsettled that I have understood from a person who was in Kentuckey in 94–95, his whole estate as well as that of many others depended on a vote of the assembly—It turned favorably for him at that time; but it may turn against him at another,—It may be allowed to play that high game with a part of one’s estate, but I do not think that the most complete success can justify its being done with the whole—I hope & trust experience will bring on sober reflexion & prudence, wch. crown the works of activity & enterprize.——I will thank you also to let me hear from you (always understood so far as can be done without too much trouble) as to the vestment of any given sum in Virginia or the upper part of Maryland—that is to say among the mountains in your neighborhood, such as Nicholas’s, Coles, or Carters tract, or the North or South gardens, or between you & Fredericksburg, or between there & the Potowmac, or in fine on the other side of the Potowmac—I have little expectation that any thing lower down the country would answer, that is to say towards Richmond or further north, on account of the advanced price in proportion to the revenue—& of the necessity of having slaves to cultivate them unless perhaps the Dover tract of wch. I wrote to you in my last.—Is Curles for sale or any of those large estates in a body? What the price & number of Acres? what the probability of good tenants, & what the probable revenue?—The points I wish to be informed of would be the price of the purchase compared with the revenue to be expected—& the manner of procuring that revenue—that is to say the possibility of finding tenants, & the manner of leasing whether by metairie, or in cash, & if the former what proportion of the produce goes to the proprietor—&c. &c.—The experiment you are so good as to undertake as to Indian camp will be a good guide—if it should answer I should like to extend the purchase further in the same tract, & particularly on the same side of the mountain & contiguous—the more such purchases are compact & contiguous the better, on account of your tenants being more removed from the grounds cultivated by slaves—their neighborhood must be inevitably an inconvenience to the cultivators not slaves—Suppose for instance one was possessed of all Carters tract on the same side of the mountain, the tenants would form a body a part as it were, & would be in contact with the slaves only on the borders of Coles & your estate—this would be much less in proportion than where a small tract & of course a few tenants are in the center & surrounded on all sides by slaves.—I wait with impatience to hear something from you on these subjects—the constant expectation of going myself has made me in some degree  hitherto suspend attention to such enquiries—As far as I can judge or rather conjecture from hence I should suppose the best chance for an advantageous purchase, would be somewhere within a line drawn from Fredericksburg to the Blue ridge, from thence to the Potowmac, down the Potowmac to the new City & from thence to Fredericksburg—the prices would be lower there than on the other side of the Potowmac & tenants more likely to be found than further south or east.—Monroe spoke to me of a purchase he made somewhere on that quarter at a price inconcievably low—I think it was of old Blaise Carter—& I suppose in general it is in the debris of these old & large landed fortunes where purchases may be best made—I think Genl. Nelson had formerly a large estate somewhere there, which would be probably to be bought—These I mention as meer conjectures—for after all, it is only information taken on the spot that can be relied on.—When I shall have had the pleasure of recieving sufficient lights from you I will form some settled plan which may in future perhaps be extended.
          I am ashamed of all the trouble I give you who have certainly little or none to spare from your public & private occupations—I mentioned in my last what I repeat here my request that you would appoint some confidential person at Philadelphia, who might relieve you from all the trouble of details in the business to be done there, in the purchase of funds receiving of interest &c. It would be proper to require of him a regular acct. kept in the mercantile way, which is the shortest mode of having under one’s eyes a constant tableau of the business—He will of course expect & has a right to a commission which I belive is a fixed so much p. cent on the money wch. passes through his hands.——You mention in your last that you know not how far D & B.’s transfer to me was of the exact balance—I know not either, from the nature of their or Browne’s correspondence with me—which consisted in two or three scattering letters on the subject, as well as I recollect & meerly mentioning the sum recieved from Colo. Skipwith—I have these letters among my papers, & will send you a copy of them if necessary—they are at present packed up & on the road from Havre here—I am fully disposed to believe that both Colo. Skipwith & they have been exact—but it would be satisfactory for all parties I shd. suppose & particularly for them to state some account where proceedings have been complicated—With respect to Colo. Skipwith I have ceased correspondence for a great many years back—I did not wish to importune him uselessly—& as he promised from time to time an account wch. he never sent, & as from his own letters it appeared he pretended to keep at interest cash of mine, after declaring he could not pay interest beyond a  certain time, & after insisting on my pointing out how he shd. dispose of that cash, & after recieving my letters directing him to vest that cash in funds at all risks &c. &c.—I know not what are his intentions—In his gestion there are two distinct periods—the first where he had carte blanche—of course I took it for better for worse—the second where at his own request, & to avoid his responsability as he termed it, I took on myself to precise what was to be done—viz to purchase without the loss of a moment, funds with every shilling I had disponible—This was during the rapid rise—from his letters it would seem, that it was precisely after recieving my directions in answer to his declaring he could no longer pay interest on my cash & that I must give him precise directions how to dispose of it, that he avoided this, & kept the money at interest—If this be the case, it was neither just or justifiable—It has been a long time since I have read his letters, but this is the idea I have retained—If necessary I will send you extracts of them—At any rate I should suppose for his own satisfaction he would chuse to state some account of his gestion for me—in however general terms it may be.—It might be well perhaps to employ Mr. B. Harrison to settle the business as well with Colo. Skipwith as with Browne—that is to say to draw out an account of the business until the time you were so good as to recieve the translation from Browne—Mr. Harrison is acquainted with the whole, or at least better than any body else—He has a small balance also himself to account for, wch. he acknowleged in a letter to me a great many years ago—It was not comprehended in the funds he turned over to Colo. Skipwith, because as he mentioned me he had omitted entering it on his books, wch. arose from my giving him the trifle a few days before I left Richmond—we did not recollect the sum exactly—he agreed it might be considered as an £150—It was at least that—& the interest from that time will constitute the balance he owes me—If you think it necessary I will write to him on the subject, as well as what relates to Colo. Skipwith & Browne—You mentioned in your first letter as to Browne, that you were not certain whether an item in his acct. was due me or not—you purposed then writing to him on the subject, wch. I will thank you to do if it was not then done.
          I repeat here what was mentioned in my last, my satisfaction with the plan you propose for getting my affairs into some fixed shape—I like the idea of the bank stock of Pennsylvania, you mention—I thought it right at the same time to mention that Mr. Gerry, as well as he could recollect, thought there was something objectionable in the origin, wch. prevented his taking a part therein—he concieved one of the Massachusetts banks, on the surest & most solid establishment possible—I shall be  extremely happy to hear what is the information you recieve from Harvie as to the Green sea land—& in general any steps that may have been taken or projected in my affairs; on which I am really ashamed to take up so much of your time—Be so good as to address my letters either to Mess. V. Staphorst & Hubbard—or to J. A. Gautier & Cie. of this place—or in the case of war (which God forbid & wch. it now depends on the U.S. to avoid) to some house at Hamburgh—I shd. go to Germany in the case of war—the house of Hamburgh shd. keep the letter until they know where I may be from one of the two houses above-mentioned——I fear your patience will be now exhausted & I therefore finish my letter in assuring you my dear Sir of the unalterable friendship & constant gratitude of your affectionate
          
            W Short
          
          
            Aug. 27.
            P.S. Dr. Logan has just now called on me for the first time & informs me he goes off to-morrow morning for America—I met with him only once before—he seems to be a true friend to the peace & happiness of his country—& to her independance of all foreign influence of every kind & every nation whatever—This is the principle wch. every true American shd. profess—& in the end I am sure every Government of every kind will respect & esteem us the more,—This has been ever my opinion—& I am more & more every day confirmed in it——I live out of the world of politics & have done so for years past; indeed ever since my quitting Madrid—but still I see & hear enough to have the fullest conviction that this Govet. wishes sincerely & truly at present to be on good & honorable terms with America—I hope our Governt. will have no hesitation to forget all that has passed—& to make one more effort to reconciliation, wch. cannot now fail, & wch. will be as honorable for the U.S. as it will be advantageous—putting us on a truly dignified ground as a Nation, & at the same securing all the benefits of peace & tranquillity—I cannot allow myself to believe that such an opportunity will be lost or not made the most of by the Prest.——Mr. Gerry & myself promised to write to each other—I take the liberty of inclosing you my first letter wch. I ask the favor of you to forward to him—
          
        